Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 8/17/2022, has been entered.
Claims 1-4 and 8-10 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “organic structure layer disposed between the inorganic structure layer and the array layer” as recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  Specifically, none of the Applicant’s drawings show an organic structure layer located between the inorganic structure layer and the array layer (claim 4) and also wherein the second through hole extends through the planarization layer and the pixel defining layer as now recited in amended claim 1, for which claim 4 is dependent from.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 4 introduces subject matter which was not described in the specification.  Even though claim 4 has not been amended, claim 4 is dependent on amended claim 1 which now recites: “a second through hole passing through the pixel defining layer and the planarization layer, wherein the functional layer extends to a bottom and an inner sidewall of the second through hole.”  As such, claim 1 now specifically claims the Applicant’s embodiment shown in figure 2, wherein the hole 52 extends through layer 12 which is made of planarization layer 121 and pixel definition layer 122.  Whereas claim 4 recites that the organic layer 12 is located between array layer 11 and inorganic layer 13.  Therefore, the Applicant’s original disclosure did not reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  Claim 8 is rejected because of its dependence on claim 4.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “an organic structure layer” and is dependent from claim 1, while claim 1 also recites “an organic structure layer.”  Therefore, it is unclear if these organic structure layers are the same.  Claim 8 is rejected because of its dependence on claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2020/0313102 A1), hereafter referred to as Kim.

As to claim 1, Kim discloses a display panel ([0037]), comprising:
an array substrate (fig 3, substrate comprising layers 100-150) comprising an array layer (130) and an inorganic structure layer (layer 150; [0060]) disposed on the array layer (130);
a spacer (fig 3, spacer 55) comprising a first surface (top surface) and a second surface (bottom surface), wherein the second surface (bottom of 55) is attached to a surface of the inorganic structure layer (150) away from the array layer (130), an area of the first surface (top) is greater than an area of the second surface (bottom), and a projection of the first surface on the inorganic structure layer (150) fully covers a projection of the second surface on the inorganic structure layer (150);
a functional layer (fig 3, layer 370; [0053]) attached to the surface of the inorganic structure layer (150) away from the array layer (130) and the first surface of the spacer (top of spacer 55); and 
an encapsulation layer (fig 3, layer 300) covering the spacer (55) and the functional layer (370);
an organic structure layer (160/170; [0061]) disposed on the surface of the inorganic structure layer (150) away from the array layer (130), wherein the organic structure layer comprises:
a planarization layer (160; [0061]) disposed on the surface of the inorganic structure layer (150) away from the array layer (130); and 
a pixel defining layer (170) disposed on a surface of the planarization layer (160) away from the inorganic structure layer (150); and 
a second through hole (fig 3, hole in layer 160 and 170; see annotated figure 3 below) passing through the pixel defining layer (170) and the planarization layer (160), wherein the functional layer (370) extends to a bottom and an inner sidewall of the second through hole (see annotated figure 3 below).  

    PNG
    media_image1.png
    720
    1112
    media_image1.png
    Greyscale

Kim’s embodiment shown in figure 3 does not show the display region DA and therefore does not show a first through hole passing through the pixel defining layer, wherein the functional layer extends to a bottom and an inner sidewall of the first through hole. 
Nonetheless, Kim’s embodiment shown in figure 6 shows the display region DA and shows that in this region (DA) a first through hole (fig 6, pixel hole opening) passing through the pixel defining layer (170), wherein the functional layer (370) extends to a bottom and an inner sidewall of the first through hole (functional layer 370 including anode on the bottom and inner sidewall of the first hole in PDL 170).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the pixel openings in the display region of the embodiment shown in figure 3 as taught in the embodiment shown in figure 6 since a pixel definition layer with openings for the pixels allows for precise control of the location of pixels in a display.  

As to claim 2, Kim discloses the display panel according to claim 1 (paragraphs above),
wherein on a side of the inorganic structure layer (150) away from the array layer (130), a gap is provided between the spacer (55) and the functional layer (370), and a part of the encapsulation layer (300) is filled into the gap (fig 3, layer 300 fills the gap between 370 and side of 55). 

As to claim 4, Kim discloses the display panel according to claim 1 (paragraphs above),
further comprising an organic structure layer (fig 6, organic layer 161) disposed between the inorganic structure layer (interlayer dielectric 150 including portion of inorganic sub-layer 63) and the array layer (130). 

As to claim 8, Kim discloses the display panel according to claim 4 (paragraphs above),
further comprising a light-emitting layer (emission portion of organic light emitting layer 370) disposed in the first through hole (hole in PDL 170) and the array layer (130).  

As to claim 9, Kim discloses the display panel according to claim 1 (paragraphs above),
further comprising a light-emitting layer (emission portion of organic light emitting layer 370) disposed in the first through hole (hole in PDL 170) and the array layer (130). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bae et al. (US Pub. No. 2019/0348482 A1), hereafter referred to as Bae.

As to claim 3, Kim in view of Bae disclose the display panel according to claim 1 (paragraphs above).
Kim further discloses wherein an inorganic structural layer is a single inorganic layer with good moisture barrier properties to prevent moisture from reaching the OLED ([0100]). 
However, Kim does not disclose exactly which inorganic material to use for the inorganic layer. 
Nonetheless, Bae discloses wherein an inorganic structural layer comprises at least one of silicon nitride, silicon oxide, silicon oxynitride, or aluminum oxide ([0051]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the inorganic structural layer of Kim with an inorganic silicon oxide, nitride or oxynitride as taught by Bae since this will provide a good barrier to moisture and contamination of an organic light emission element. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (US Pub. No. 2018/0190731 A1), hereafter referred to as Park.

As to claim 10, Kim discloses the display panel according to claim 1 (paragraphs above).
Kim does not disclose wherein a thickness of the spacer ranges from 1nm to 10um; and 
a width of the spacer ranges from 0.1nm to 10um. 
Nonetheless, Park discloses wherein a similar spacer includes a thickness of the spacer ranges from 1nm to 10um ([0069]-[0071]); and 
a width of the spacer ranges from 0.1nm to 10um ([0069]-[0071]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the spacer of Kim with a thickness and width within the ranges taught by Park and recited in the claim such that the improved function of the light emitting device is achieved with the spacer. 

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.

Applicant argued that figures 3 and 6 of Kim show: “the hole in the partition 170 does not “pass through “ the partition 170, but stops at the red, blue, and green emission layers 370R, 370B, and 370G that are protruded from the planarization layer 160 and disposed at half of the partition 170.”  
Examiner disagrees because figure 6 of Kim clearly shows that the opening in layer 170 extends completely through and the opening in layer 170 does not stop half-way through layer 170 as argued by the Applicant.  The existence of functional elements in the opening in layer 170 does not counter the existence of a hole in layer 170 and further shows the opening in layer 170 since if there was no hole in layer 170 then the emission elements would not be able to be located in the opening. 

Applicant argued that the emission layer 370 does not extend to a bottom and an inner sidewall of the hole in partition 170. 
Examiner disagrees because the emission layer 370 does extend to “a bottom” and “an inner sidewall of the hole”.  Furthermore, emission layer 370 includes the anode in the same way as is detailed in the Applicant’s own specification (see Applicant’s figures 1-2).  Specifically, Applicant’s figures 1-2 show an abstract functional layer 31 located in an abstractly shown opening 51.  

Applicant argued: “Furthermore, the hole in the partition 170 and the planarization layer 160 are filled by the second upper electrode 42 (see FIG. 6 and paragraph [0105] of Kim), the emission layer 370 is unable to extend to a bottom and an inner sidewall of the hole the partition 170, and Kim does not disclose “second through hole passing through the pixel defining laver and the planarization layer, wherein the functional layer extends to a bottom and an inner sidewall of the second through hole” in amended claim 1 of the present application.”
Examiner disagrees because this claim limitation is detailed in annotated figure 3, above, instead of figure 6 as argued by the Applicant.  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2017/0025486 A1 shows in figure 3 a spacer 350 on an inorganic layer 324 ([0061]) and an organic layer 323 between an array layer 317 and the inorganic layer 324 (recited in claim 4), additionally, the functional layer 326 ([0097]) includes a portion of the emission layer that is on the spacer 350 similar to the common electrode 327. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/13/2022